Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (e)(8) EXECUTION COPY FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER This First Amendment, dated as of January 21, 2007 (this  Amendment  ) to the Amended and Restated Agreement and Plan of Merger (the  Merger Agreement  ), dated as of January 15, 2007, among CGEA Holdings, Inc., a Delaware corporation ( Parent ), CGEA Investor, Inc., a Delaware corporation and a direct wholly owned subsidiary of Parent ( Merger Sub ) and ElkCorp, a Delaware corporation (the  Company ), is entered into by the parties to the Merger Agreement. Capitalized terms used but not defined herein shall have the respective meanings specified in the Merger Agreement. WHEREAS, Parent, Merger Sub and the Company have entered into the Merger Agreement. WHEREAS, pursuant to Section 8.11 of the Merger Agreement, Parent, Merger Sub and the Company desire to amend the Merger Agreement as provided in this Amendment. WHEREAS, Parent desires to increase the Per Share Amount in the Offer. WHEREAS, the boards of directors of Parent, Merger Sub and the Company have deemed this Amendment advisable and in the best interests of their respective companies. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements contained herein, and intending to be legally bound hereby, Parent, Merger Sub and the Company agree as follows: 1. Per Share Amount Increase . The second Recital to the Merger Agreement shall be amended by replacing the phrase  $40.50 per Share  with  $42.00 per Share
